EXHIBIT 10.34

American Enterprise Park

Morris Plains, New Jersey

Immunomedics, Inc.

FOURTH AMENDMENT

Expansion/Extension Agreement

This Fourth Amendment to Lease made as of this day of August 15th 2001 between
Baker Properties Limited Partnership, a Connecticut limited partnership, having
an office at 485 Washington Avenue, Pleasantville, New York 10570 (“Lessor”) and
Immunomedics, Inc., having an office at 300 American Road, Morris Plains, New
Jersey 07950 (“Lessee”).

WITNESSETH:

WHEREAS, Lessor and Lessee previously entered into a Lease Agreement (“Master
Lease”) dated January 16,1992; which was amended by a First Addendum dated
May 5, 1993 (“First Addendum”), a Second Addendum dated March 29, 1995 (“Second
Addendum”), and a Letter Amendment dated October 5, 1998 (“Third Amendment”)
collectively referred to as the “Lease”; and

WHEREAS, the Lessee and Lessor desire to increase the square footage of the
Demised Premises by an additional 15,382 sq. ft as outlined in orange on Exhibit
A and to extend the Term of the Lease scheduled to expire on May 31, 2002 for an
additional 20 years, all in accordance with the contents of this Fourth
Amendment.

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
for good and valuable consideration, the parties hereby agree to amend the Lease
as follows:

1. All capitalized words used herein are as defined in the Lease, if not defined
herein.

2. The effective date and commencement date of this Fourth Amendment (“Effective
Date”) shall be the first day of the month following the month in which the
Lessor enters into a new mortgage on the Building in which the Demised Premises
is located, and said mortgage is recorded on the appropriate land records. Prior
to such event, this Fourth Amendment shall have no force or effect.

 

1



--------------------------------------------------------------------------------

In the event that Lessor is unable to obtain such satisfactory financing within
120 days from the execution date of this Amendment, Lessor at Lessor’s sole
option shall have the right to terminate this agreement and this agreement shall
become null and void. If this Addendum is terminated as per this Article,
neither Lessor nor Lessee shall have any claims whosoever against the other for
any costs arising out of this Addendum.

3. Upon, and not until, the Effective Date, the First Amendment, Second
Amendment and Third Amendment are hereby declared null and void and are no
further in force or effect.

4. The following Articles of the Master Lease are herein modified as follows:

(a) Article 1 (a) Demised Premises is deleted in its entirety and the following
substituted therefore:

(a) Lessor demises and lets to Lessee and Lessee leases and takes from Lessor
the grade level space outlined in red on Exhibit “A” attached hereto and made a
part hereof, and the mezzanine space outlined in green on Exhibit “A” located
above a portion of the grade level space (collectively called Demised
Premises”), consisting of approximately 74,141 square feet, forming part of the
building containing approximately 84,119 square feet (the “Building”)
constituting part of the Complex, outlined in black on Exhibit “B” located at
300 American Road, Morris Plains, New Jersey, consisting of the land and all
structure and improvements, now or hereafter located on the land (“Complex”).

(b) Article 2 Term is deleted in its entirety and the following substituted
therefore:

The term of the Lease shall be twenty (20) years (“Extended Term”) commencing on
the Effective Date. Within fifteen (15) days of Effective Date, Lessor and
Lessee shall execute and deliver to each other, duplicate originals of a
commencement date statement, in recordable form, which shall specify the
commencement and expiration dates of the Term (“Commencement Date Statement”),
and upon execution the Commencement Date Statement shall be deemed a part of
this Addendum.

(c) The rent schedule first paragraph of Article 3 (a) is deleted in its
entirety (the balance of said Article 3 (a) and Article 3 remaining unamended)
and the following rental schedule shall be substituted therefore:

 

2



--------------------------------------------------------------------------------

(a) Lessee shall pay a Basic Rent during the Term hereof pursuant to the
following schedule:

 

Lease Years

  

Annual

Basic Rent

   Monthly
Basic Rent

1 through and including 5

   $ 544,936.36    $ 45,411.36

6 through and including 10

     556,057.50      46,338.12

11 through and including 15

     715,460.65      59,621.72

16 through and including 20

     834,086.25      69,507.19

The Basic Rent shall be paid in equal monthly installments, in advance on the
first day of each day of each month of the Term of this Lease.

(d) Article 4 entitled “Improvements” is deleted in its entirety and the
following is substituted therefore.

Lessee’s Work

1. Within thirty (30) days following the Effective date of this Lease, Lessee
shall submit to Lessor, for Lessor’s written approval, which shall not be
unreasonably withheld or delayed, at Lessee’s own cost and expense, plans for
the Demised Premises, prepared by architects and engineers (where applicable)
and others previously approved by Lessor which approval shall not be
unreasonably withheld or delayed, describing all work (Lessee’s Work), other
than Lessor’s Work as further herein defined including without limitation, trade
fixtures and equipment, lighting fixtures and appliances, and Lessee shall also
deliver to Lessor a detailed statement of the estimated cost of Lessee’s Work.
If Lessor fails to approve or disapprove Lessee’s work within 15 days following
Lessor’s receipt of Lessee’s plans, the Lessee’s Work shall be deemed approved.
Such plans and specifications shall be prepared in, and Lessee’s Work shall be
completed in, conformity with all applicable laws, codes, orders, rules,
regulations and requirements and Lessor’s approval shall not be a waiver of the
foregoing requirement nor impose any liability or responsibility upon Lessor for
the legality or adequacy of such plans and specifications.

2. Lessee shall employ in the performance of Lessee’s Work, only such labor as
will not cause any controversy with any labor organization, representing trades
performing work for Lessor, its contractors and subcontractors, in and about the
Complex. All contractors performing work for Lessee shall be subject to Lessor’s
prior approval, which shall not be unreasonably withheld, conditioned or
delayed.

3. Lessee shall be responsible for obtaining all permits from governmental
agencies having jurisdiction, prior to the commencement of any Lessee’s Work and
all certificates of occupancy and other documents reasonably required by Lessor
to evidence completion of Lessee’s Work.

4. Lessee shall cause such contractors employed by Lessee to carry workmen’s
compensation insurance in accordance with statutory requirements and
comprehensive liability insurance covering such contractors in amounts not less
than $1,000,000 single combined limit, which policy shall name Lessor as an
additional insured, and Lessee shall submit certificates evidencing such
insurance coverage to Lessor prior to the commencement of any work.

 

3



--------------------------------------------------------------------------------

5. In accordance with Article 16 of the Lease, Lessor and Lessee shall jointly
prepare, prior to Lessor’s approval of Lessee’s Work, a schedule describing the
restoration work that Lessee shall perform, at its sole cost and expense, upon
the expiration of the Extended Term. Lessee shall have no obligation to restore
or remove any of Lessee’s Work other than as set forth on said schedule.

(e) Article 32 entitled “Option to Renew” is deleted in its entirety and the
following substituted therefore:

Provided the Lessee is not in default hereunder beyond any applicable grace
period and provided Lessee is in occupancy of the Demised Premises, the Lessee
shall have the right to renew the Term of this Lease for one (1) additional term
often (10) years (the “Renewal Term”), Lessee shall exercise the renewal option
by giving Lessor written notice twelve (12) months prior to the expiration of
the term of the Lease as herein defined of Lessee’s intention to renew the Term
of this Lease. Upon receipt by Lessor of such notice, the Term of this Lease
shall be extended for ten (10) years from the expiration of the term as defined
herein, upon the same terms and conditions, excepting Basic Rent, as during the
twenty (20) year Term hereof. In addition to any other adjustments provided for
in the Lease, the Basic Rent shall be adjusted by the following formula:

The rental rate during the first five years of the Renewal Term shall be the
then prevailing rental rates for properties of equivalent quality, size, utility
and location within Morris County, State of New Jersey, with the length of the
Lease Term and credit standing of Lessee herein to be taken into account as of
the date of renewal. Notwithstanding the foregoing, for purposes of determining
the size and utility of comparable properties, no expansions or improvements
made by Lessee subsequent to the Effective Date shall be reflected in such
comparison.

Within thirty (30) days of Lessor’s receipt of notice of Lessee’s intent to
exercise the renewal option, Lessor and Lessee shall agree upon the prevailing
rental rate, which will apply to the rental rate during the Renewal Term. In the
event that Lessor and Lessee cannot come to such an agreement, within the
renewal rate shall be determined as follows:

Within the next thirty (30) days, Lessor and Lessee shall each select an
arbitrator who shall be a real estate broker licensed in the area in which the
building is situated and having a minimum of five (5) years experience in
leasing industrial and office space. Notice shall be given to the other party of
the name of the arbitrator selected. If either Lessor or Lessee fails to appoint
such an arbitrator within the allotted time, the arbitrator appointed by the
other party shall make the determination of the then prevailing rental rate and
this determination shall be final and binding on both parties hereto.

If both Lessor and Lessee appoint an arbitrator in accordance with the
provisions above and the two arbitrators cannot agree upon a prevailing rental
rate within thirty (30) days following their appointment, the two arbitrators
shall forthwith select a third arbitrator having like qualifications and each of
the original arbitrators will immediately submit his or her judgment as to the
fair market rent in writing to the third arbitrator, The third arbitrator will
choose and decide on one of the two prevailing rental rates submitted by the two
original arbitrators within ten (10) days and the selection of the third
arbitrator shall be final and binding on both parties. In the event the two
arbitrators appointed by the Lessor and Lessee cannot agree upon a third
arbitrator, then the third arbitrator shall be appointed by the New Jersey
Chapter of the Society of Industrial

 

4



--------------------------------------------------------------------------------

Realtors. The prevailing rental rate agreed to by the two appointed arbitrators
or, if applicable, the prevailing rental rate selected by the third arbitrator,
shall be final and binding upon the parties hereto. Lessor and Lessee shall each
bear the expense of the respective arbitrator appointed by each and the expense
of a third arbitrator, if needed shall be shared equally by both parties.

The increase in the Basic Rent during the second five years of the Renewal Term
shall be related to the Consumer Price Index All Urban Consumers, New York, New
York - Northeastern New Jersey and the Escalation Base for Basic Rent shall be
the rental as determined herein for the first five years of the Renewal Term.
The Index as of the first month of the Renewal Term shall constitute the Base
Index. The Index as of the 60th month of the Renewal Term shall constitute the
Renewal Index. The Renewal Index shall be divided by the Base Index; this
percentage shall be multiplied by the Escalation Base to determine the Basic
Rent during the last five years of the Renewal Term. For example, if the Base
Index is 120 and the Renewal Index is 150: the Basic Rent during the last five
years of the Renewal Term would be (150 / 120 = 125% x $900,000 = $1,125,000).

Notwithstanding the above, in no event shall the Basic Rent during the Renewal
Term be less than the last year’s Basic Rent of the Extended Term (i.e.,
$11.25NNN per square foot per year).

(f) Article 33 entitled “Lessee’s Right to Purchase Property” is deleted in its
entirety and nothing substituted therefore.

(g) Article 34 entitled Right of “First Offer” is deleted in its entirety and
the following substituted therefore:

Lessor has leased the space of approximately 9,978 square feet in the building
on the mezzanine level immediately adjacent to the Demised Premises, indicated
by crosshatching on Exhibit A (“Expansion Space”), to another tenant. If the
term of the other tenant’s lease shall expire prior to the expiration of the
Extended Term of this Lease (or the Renewal Term if this Lease is extended
pursuant to the terms of an Option to Renew), Lessor shall notify Lessee of the
availability of such space for reletting. This notification and the right to
lease said Expansion Space is a one time right only for the benefit of Lessee.
Provided Lessee gives written notice of its desire to lease such space within 20
days after receipt of said notice then Lessor shall deliver possession of such
space in an “as is” condition to Lessee upon the expiration of such lease and,
from and after the date of delivery of possession of such space to Lessee
(i) such space shall be included in the Demised Premises for all purposes of
this Lease, (ii) all of the terms of this Lease shall apply to such space,
(iii) the Basic Rent for the remainder of the term of this Lease shall be
increased by the product of the number of rentable square feet in such space
(9,978sq. ft.) multiplied by the Basic Rent per rentable square foot payable
from time to time with respect to the Demised Premises as herein defined and
(iv) Lessee’s Share of the Complex Operating Costs and Lessee’s Share of Real
Property Taxes shall be appropriately increased in accordance with the method of
calculation of each set forth in this Lease, Lessor’s notice may not be given
more than (12) months prior to the date as of which said premises will become
available for reletting. If Lessee fails to respond to said notice within 20 day
period, Lessee’s rights under this paragraph shall be deemed to have been
forever waived, and Lessor shall be free (without any further obligation to
Lessee) to lease the space to anyone upon the same or any other terms and
without any further obligation to Lessee, whether or not the terms of such lease
are more or less favorable than those offered to Lessee. Lessee’s right to
expand, as aforesaid, is subordinate to any expansion or renewal options
granted, from time to time, in leases to other tenants in the building.

This one time right to lease additional space shall be terminated during any
period in which Lessee is in default beyond applicable cure and grace periods.
The period of time within which

 

5



--------------------------------------------------------------------------------

this first right to expand may be exercised shall not be extended or enlarged by
reason of Lessee’s inability to exercise such rights because of the foregoing
provision. If Lessee fails to exercise this right to lease additional space
pursuant to the terms of this Article in any instance when such right may arise,
Lessee’s right in the instance in question shall thereafter be deemed null and
void and of no further force or effect.

Notwithstanding anything contained herein to the contrary, in the event that
Lessor recaptures the Expansion Space due to a default by the current tenant,
Lessor’s notice period shall be not less than 30 days.

(h) Article 35 entitled “Lessor’s Contingency” is deleted in its entirety and
nothing substituted therefore.

(5) Lessor’s Work: Roof replacement: As soon as reasonably practicable after the
Effective Date (but after Lessee has installed all of its improvements on said
roof, Lessor at its sole cost and expense, shall replace the roofing membrane of
the Building and obtain and enforce a standard roof manufacturers warranty. In
accordance with the terms and conditions of the Lease, Lessor shall be
responsible during the Extended Term of the Lease for roof repairs which are not
caused by the Lessee’s negligence, misuse or other cause or condition created by
the Lessee. Lessee shall neither be responsible for any capital expenditures, as
defined by GAAP, with respect to said roof system and roof structure, nor shall
Lessee be responsible for those maintenance obligations which are covered and
actually performed through the roof manufacturers warranty. However, Lessee
shall be responsible for all those expenditures required which are caused by
Lessee’s negligence, misuse or other cause or condition created by the Lessee.

(6) Lessee’s Share of the Complex Operating Costs per Article 3 of the Master
Lease and Real Property Taxes per Article 12 of the Master Lease shall be
82.39 % and 84.42 % respectively.

(7) As the Demised Premises is herein redefined, Lessee’s Exclusive Outside Area
pursuant to Article 1 (c) of the Master Lease contains 167 automobile parking
spaces and 6 loading docks, and is outlined on Exhibit B, attached hereto and
made a part hereof.

(8) Article 9(c) of the Lease is hereby amended by deleting “$25,000” in line 8
of said Article and replacing same with “$50,000”.

(9) Article 9(g) of the Lease is hereby amended by deleting the reference to
Article 9(d) in line 3 of said Article 9(g).

(10) Except as otherwise provided herein, all other terms and provisions set
forth in the Lease shall continue with the same force and effect as if set forth
herein at length.

(11) All Exhibits referred to in this Addendum shall be attached and made part
of.

(12) This agreement shall be binding upon the parties hereto, their heirs,
successors and assigns.

Except as provided for herein, Lessee accepts the Demised Premises in an As Is
condition.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this instrument the day and
year first above written.

     LESSEE: /s/ Patricia Merwin      IMMUNOMEDICS, INC.

--------------------------------------------------------------------------------

     ATTEST             By:  

/s/ Cynthia Sullivan

/s/ Cynthia L. Giordano

       Cynthia Sullivan, President ATTEST             Date:   July 26, 2001     
LESSOR:      BAKER PROPERTIES LIMITED PARTNERSHIP

LOGO [g45684sigrobert.jpg]

     BAKER COMPANIES, INC. ATTEST      Its General Partner

LOGO [g45684sigstephanie.jpg]

     By:  

/s/ Philip King

ATTEST        Philip King, Vice President      Date:   8/15/2001

 

7